Exhibit 10.3

English translation of Icelandic document

 

Loan Agreement

(Loan in foreign currency)

 

 

Between

 

 

Vetrargarðurinn ehf.

as Borrower

 

and

 

Íslandsbanki hf.

as Lender

 

--------------------------------------------------------------------------------


 

Table of contents

 

1.

AMOUNT OF LOAN AND DISBURSEMENT

 

 

 

 

2.

REPAYMENT

 

 

 

 

3.

INTEREST, INTEREST ADJUSTMENTS AND PAYMENT OF INTEREST

 

 

 

 

4.

COST

 

 

 

 

5.

INSURANCE

 

 

 

 

6.

CONDITIONS FOR DISBURSEMENT

 

 

 

 

7.

SPECIFIC WARRANTS OF THE BORROWER

 

 

 

 

8.

PAYMENT OF TAXES RELATING TO THE CONCLUSION OF THE AGREEMENT

 

 

 

 

9.

SPECIFIC COVENANTS

 

 

 

 

10.

EVENTS OF DEFAULT – REMEDIES

 

 

 

 

11.

NOTICES

 

 

 

 

12.

FORCE MAJEURE

 

 

 

 

13.

FURTHER PROVISIONS

 

 

 

 

 

ANNEX 1 – LOAN DISBURSEMENT APPLICATION

 

 

ANNEX 2 - FOREIGN CURRENCY ACCOUNTS

 

 

2

--------------------------------------------------------------------------------


 

Íslandsbanki hf., State Reg. No. 550500-3530, Kirkjusandur 2, 155 Reykjavík,
hereinafter referred to as the Lender, and Vetrargarðurinn, State Reg. No.
581201-2490, Sturlugata 8 ehf., Reykjavík, hereinafter referred to as the
Borrower, enter into the following

 

Loan Agreement

 

on a loan for a term of 9 years in the amount of up to

 

USD 17,500,000.- seventeen million five hundred thousand 00/100 US dollars

 

on the terms described herein.

 


1.              AMOUNT OF LOAN AND DISBURSEMENT

 

The Borrower undertakes to borrow, and the Lender undertakes to lend the agreed
amount. The loan is available for disbursement as of the signature of this
Agreement until 19 March 2004.  The loan shall be disbursed to the Borrower in a
single payment.

 

The Borrower shall send to the Lender a disbursement application with at least 2
working days’ notice specifying the account number in which the loan shall be
deposited.  A disbursement application form is attached to this Agreement as
Annex 1.

 

In the event that the Borrower has not sent a written disbursement application
before 17 March 2004 the loan offer of the Lender shall lapse without notice and
without warning, provided that the Lender has not given written confirmation to
the contrary.  In the event that the obligation of the Lender lapses pursuant to
the above, the Borrower shall pay the Lender all costs incurred by the Lender as
a result of this Agreement.

 

The Lender shall dispose of the loan directly for the full discharge of a
long-term loan to the Borrower from the Lender dated 13 March 2002, initially
amounting to USD 6.62 million, with the remaining balance for general use in the
operation of the Company.

 


2.              REPAYMENT

 

The Borrower undertakes to repay the loan in 20 quarterly instalments, the first
instalment being due for payment on 1 March 2009.

 

The loan shall be repaid into the foreign currency account of the Lender,
identified in Annex 2.

 

In the event that the payment date of instalments and/or interest does not fall
on a banking day, the payment date shall be transposed to the banking day
immediately following, unless such day is in the following month, in which case
the payment date shall be transposed to the immediately preceding banking day.

 

Annually, as of the interest payment date on 1 March 2006, the Borrower may pay
the loan in full subject to payment of a prepayment premium of 1% for each
remaining year of the term of the loan, as current at any time.  In any case,
such prepayment premium shall never exceed 6%. No later than 10 working days
prior to the interest payment date, the Borrower shall notify the Lender of a
proposed prepayment of the loan.

 

Repayment and/or mortgaging relating to mortgage ratio:

 

On each due date during the term of the loan the Borrower shall ensure that the
mortgage ratio (calculated as the balance of the bond issued by the Borrower on
3 January 2002 in the initial amount of ISK 1,400 million, in addition to the
balance pursuant to a loan agreement dated 21 December between Sturlugata ehf.
(currently the Borrower “Vetrargarðurinn ehf.”) and the Lender in the initial
amount USD 4.0 million, as well as the loan pursuant to this Agreement, divided
by the market value of the property Sturlugata 8, Reykjavík) is less than or
equal to the ratio shown in the following table:

 

3

--------------------------------------------------------------------------------


 

From the signing of this Loan Agreement until December 2004

 

>75

%

From December 2004

 

>70

%

From December 2005

 

>65

%

From December 2006 to the close of the loan term

 

>60

%

 

The Borrower may, at his own option, prepay the loan on interest payment dates,
without payment of a separate prepayment premium, provided that the above ratios
are maintained; alternatively, the Borrower may provide as security, in the form
of cash, an amount corresponding to the amount of prepayment required to
maintain the above ratios.

 

During the term of the loan, the Borrower is entitled to request on two
occasions an independent assessment of the market value of the property at
Sturlugata 8, Reykjavík.  The Borrower shall bear the expense of such
assessment.  The property shall be assessed by two real estate agencies,
Kjöreign ehf. and Eignamiðlunin ehf., and the market value for the purposes of
this Agreement shall be the average of the assessment of both real estate
agencies.  If either or both of the above real estate agencies cease their
operation during the term of the Agreement the Borrower and the Lender shall
jointly decide which accredited real estate agent shall replace them.  The
Lender and the Borrower agree that the market value of Sturlugata 8 on the
signature of this Agreement is the assessed market value of the property in
November 2001, amounting to ISK 3,200 million, adjusted from time to time
pursuant to the consumer price index on the basis of the 2001 November base
index (217.7 points), corresponding, on the signature of this Agreement, to ISK
3,371 million, unless this is changed following an independent assessment
pursuant to the above.

 

A banking day is a business day when banks are open in Reykjavík and London.

 

The place of payment is with the Lender.

 


3.              INTEREST, INTEREST ADJUSTMENTS AND PAYMENT OF INTEREST

 

(a)                                                                  The loan
shall carry an interest rate equivalent to 3-month LIBOR rates as determined for
the US dollar at any time, plus a margin of 3.0% - three-point-zero percent.
LIBOR (London Inter Bank Offered Rate) interest refers to interest on the London
Interbank Market as posted at 11 a.m., local time, in London on the Reuter BBA
screen.

 

(b)                                                                 In the event
of default by the Borrower in respect of a debt pursuant to this Loan Agreement,
the Borrower shall pay penalty interest corresponding to the base interest rate
plus the margin referred to in item (a) above, plus the added default margin of
6.0% - six-point-zero percent of the due amount or called-in amount from the due
date to the date of payment.

 

(c)                                                                  In the
event of default by the Borrower on the loan pursuant to this Agreement, the
Lender may, furthermore, convert the loan into Icelandic krónur based on the
posted selling rate of the Lender for the currencies of which the loan is
composed at the close of the date of calling in.  In place of interest and
default margin pursuant to item (b) above, the default interest shall in such an
event be paid based on the base default interest rate posted by the Central Bank
of Iceland at each time with default margins pursuant to Paragraph 1 of Article
6 of the Interest Act No. 38/2001, on the due or called-in amount from the due
date to the date of payment. The Lender shall notify the Borrower of the date of
the intended conversion of the debt with a minimum advance notice of one week.
Once the loan has been converted into Icelandic krónur it may not be converted
back into the original currency without the written approval of the Borrower.

 

Interest is calculated from the date of disbursement of the loan. The interest
shall be calculated so that on an annual basis the actual number of days is used
to multiply and then divided by 360.

 

The interest is determined in advance for three months at a time, two working
days prior to the beginning of the next interest period. The first interest
period may be longer or shorter, as it begins on the date of the disbursement of
the loan and ends on 1 June 2004.

 

4

--------------------------------------------------------------------------------


 

Interest shall be paid every three months, with the first payment on 1 June
2004.

 

Unpaid default interest shall accrue to the principal every 12 months, for the
first time 12 months after the first date of default.

 

The Lender may adjust the interest margin unilaterally on the interest payment
date 1 March 2009. No later than 30 days prior to the said interest payment
date, the Lender shall notify the Borrower of the applicable margin as of that
interest payment date. If the Lender’s decision on the interest margin is
unacceptable to the Borrower, the Borrower may pay the loan, including accrued
interest and costs, in full, on the review date of the interest without payment
of a separate prepayment fee, provided that he has informed the Lender of such
intention with one week’s notice.

 


4.              COST

 

The Borrower shall pay a facility fee amounting to 2% of the total loan amount,
to be deducted on the disbursement of the loan.

 

The Borrower undertakes to pay any collection costs arising from each interest
and/or instalment payment pursuant to the tariff of the Lender as current at any
time as well as any costs which may arise from collection measures taken as a
result of his default, at no cost to the Lender.  In addition, the Borrower
shall pay the cost of individual services of the Lender pursuant to the tariff
of the Lender, as current at any time, such as costs resulting from transfers
and the cost of delivering payments to the Lender.

 


5.              INSURANCE

 

A General Bond previously issued by the Borrower to the Lender, dated 28
February 2002, initially secured by a third-rank mortgage (currently a
second-rank mortgage) on the property Sturlugata 8, Reykjavík, amounting to ISK
800,000,000 and USD 7,280,000, secured the debts of that Loan Agreement and the
bonds to be paid up with the loan taken pursuant to this Agreement.

 

The Borrower undertakes to inscribe the General Bond so that instead of securing
the above debts, which will now be paid in full, the Bond will secure all the
debts and obligations of the Borrower under the present Loan Agreement.  A
separate statement shall be issued to this effect to be officially registered.

 

By their signature of this Loan Agreement, and as surety for the prompt and full
payment of the loan, deCODE genetics Inc., Delaware, USA, and Íslensk
erfðagreining ehf., State Reg. No. 691295-3549, Sturlugata 8, Reykjavík,
undertake to guarantee the loan, jointly and severally, as absolute guarantors.
The guarantee covers the payment of the amount of the loan including all
interest and costs of any kind. The guarantee shall remain in effect regardless
of whether a payment deferral is granted on one or more occasion, until such
time as the loan is fully discharged.

 


6.              CONDITIONS FOR DISBURSEMENT

 

The Borrower’s delivery of the following documents to the Lender, of the content
and in a form acceptable to the Lender, is a prerequisite for the disbursement
of the loan pursuant to this Agreement:

 

1.               The Articles of Association of the Borrower and Guarantors.

2.               Decision of the Board of Directors of the Borrower concerning
the borrowing and mortgaging or a power of attorney from the Board for the
borrowing and mortgaging.

3.               Decision of the Board of Directors of Íslensk erfðagreining
ehf. and deCODE genetics Inc. concerning absolute guarantees pursuant to Article
5 of this Agreement or power of attorney to sign the loan documents.

4.               Certification that the Borrower has purchased insurance for the
mortgaged property.

5.               An inscription on the General Bond pursuant to Article 5,
officially registered without comment.

6.               “Secretary’s Certificate” from deCODE genetics, Inc. to the
effect that the guarantee of deCODE genetics Inc is provided on the authority of
the Board of Directors and is binding for the Company.

7.               Written disbursement instructions.

 

5

--------------------------------------------------------------------------------


 


7.              SPECIFIC WARRANTS OF THE BORROWER

 

By his signature on this Loan Agreement the Borrower warrants to the Lender
that:

a)              All the necessary decisions taken on the part of the Borrower in
order to establish a binding agreement have been made in a lawful manner;

b)             The Agreement is signed on behalf of the Borrower by parties
legally entitled to do so and a contract has been established which is binding
for the Borrower in every respect;

c)              The Agreement does not violate the Articles of Association of
the Borrower or any agreement that the Borrower has entered into with a third
party or parent company or subsidiary;

d)             The Borrower is not engaged in any litigation or disputes that
could have a substantial negative impact on his financial standing or ability to
fulfil his obligations under the provisions hereof;

e)              None of the events of default described in Article 10 are
present;

f)                He has provided the Lender with all the information necessary
to assess his financial standing;

g)             The information contained in the Agreement, or provided by the
Borrower in connection with its content, is adequate and materially correct, and

h)             The accounts of the Borrower are in compliance with the law and
generally accepted accounting standards.

 

The above information from the Borrower shall be regarded as repeated on the due
dates of the interest and / or instalments unless specifically stated otherwise
by the Borrower.

 


8.              PAYMENT OF TAXES RELATING TO THE CONCLUSION OF THE AGREEMENT

 

The Borrower shall pay all public levies or taxes which may be imposed on the
Agreement or payments pursuant to the Agreement at no cost to the Lender.

 


9.              SPECIFIC COVENANTS

 

The Borrower and the Guarantors undertake to observe the following terms until
the debt pursuant to the Agreement is fully discharged:

 

(i)                                                Notice of default: The
Borrower and the Guarantors undertake to notify the Lender in writing without
delay if it comes to their attention that an event of default has taken place.

(ii)                                             Annual Accounts and Interim
Statements: The Borrower and the Guarantors undertake to send to the Lender an
audited Annual Statement as well as reviewed semi-annual statements no later
than four months following the close of the accounting period.  The Annual
Accounts shall be audited and prepared in accordance with statutory law and
accepted accounting standards.

(iii)                                          Sale of mortgaged property:  The
Borrower and Íslensk erfðagreining ehf. undertake not to sell the property
pledged as security for this Agreement without the prior approval of the Lender.

(iv)                                         Ban on mergers or demergers: The
Borrower undertakes not to merge with another company or companies or to divide
the company into two or more independent companies without the approval of the
Lender.

(v)                                            Insurances: The Borrower
undertakes to insure the mortgaged property for its real worth for the entire
term of the Agreement.

(vi)                                         Restrictions on changing the
operation or object of the Borrower: The Borrower undertakes not to change his
operations in such a way as to require amendment of the Company’s object in its
Articles of Association.

(vii)                                      Disposal of insurance compensation,
notification requirement:  The Borrower undertakes to inform the Lender
immediately if circumstances arise where the Borrower is, or may be, entitled to
insurance compensation owing to damage of the mortgaged property if the damage
is valued in excess of ISK 10,000,000.-  Furthermore, the Borrower undertakes
not to dispose of such payments except in consultation with and with the
approval of the Lender.

(viii)                               Delivered Declarations: The Borrower
warrants that declarations delivered in connection with the conclusion of this
Agreement are correct. The Lender is entitled to request confirmation that such
information is correct at any time during the term of effect of the Agreement.

 

6

--------------------------------------------------------------------------------


 

(ix)                                           Disposal of the loan: The
Borrower undertakes to dispose of the loan for the purpose that it was intended.

 


10.       EVENTS OF DEFAULT – REMEDIES


 

The following shall constitute events of default on the part of the Borrower
under this Agreement:

 

(i)                                                             The Borrower
fails to pay on the correct due date or in the correct currency, and such
default continues for longer than 14 days from the due date;

(ii)                                                          The Borrower
repeatedly fails to pay at the correct time and in the correct currency;

(iii)                                                       A debt or commitment
of the Borrower or the Guarantor, extraneous to this Agreement, amounting to
over USD 1,000,000, or an equivalent amount in any other currency, is defaulted
on in such a way that it gives rise to the right to call in the debt, unless
such default arises from a reasonable protest on the part of the Borrower to
such a claim and a proper defence is maintained;

(iv)                                                      The Borrower violates
Article 9 concerning the insurance of the mortgaged property (v) and the
Borrower and/or Íslensk erfðagreining as Guarantor violate the provisions of
Article 9 concerning the sale of the mortgaged property (iii);

(v)                                                         The Borrower
violates any provisions of Article 9 other than those referred to in Article 9
(v) and such violation continues for longer than 15 days after the Lender has
sent the Borrower a request for remedy;

(vi)                                                      The Borrower’s or the
Guarantor’s assets are subjected to attachment, a request is submitted for the
enforced auction of their assets, they petition for a moratorium on debts, they
seek formal or informal composition agreements with their creditors on the
cancellation of debts or a request is made for the subjection of their estates
to bankruptcy proceedings;

(vii)                                                   A request is made for
the dissolution of the Borrower’s company or the Guarantor’s company;

(viii)                                                Any information from the
Borrower or the Guarantor and/or the obligations undertaken by the Borrower or
the Guarantor under this Agreement prove to have been so substantially false,
inadequate or misleading when they were submitted to the Lender that it would
probably have affected the Lender’s willingness to grant the loan.

 

In the event of default, as defined in this Article, the lender may, without
notice or warning, call in the entire balance of the loan together with accrued
interest and other payments due from the Borrower pursuant to this Agreement.
The Borrower shall pay default interest on the due or called-in amount pursuant
to Article 3 of the Agreement.

 

When the loan is due in accordance with the above, the Lender is entitled,
without further notice, to seek enforcement of his claims in the security
provided by the Borrower to the Lender. The Lender is free to decide, at his
sole discretion, whether to seek enforcement of all the security placed or any
part of the security, and, if the latter, in what order.

 


11.       NOTICES

 

All notices sent by the parties to one another pursuant to this Agreement shall
be sent as specified below:

 

Íslandsbanki, Attn. Corporate Finance Division, Kirkjusandur 2, 155 Reykjavík. 
Fax. + 354 580-5120.

 

Vetrargarðurinn ehf., Attn. Board of Directors, Sturlugata 8, 101 Reykjavík.
Fax. +354 570-1981

 

Íslensk erfðagreining, Attn. Chief Financial Officer, Sturlugata 8, 101
Reykjavík. Fax. + 354 570-1981.

 

deCODE genetics Inc., Attn. CEO, Sturlugata 8, 101 Reykjavík. . Fax. + 354
570-1981.

 

Notices may be sent by fax, provided that the sender takes full responsibility
that such notices are received by the intended recipient. The Borrower will
notify the Lender promptly of any change in his address, telephone number,
e-mail address or other comparable information.

 

7

--------------------------------------------------------------------------------


 


12.       FORCE MAJEURE

 

In the event of a substantial change in the business terms of the Lender
resulting from events for which the Lender cannot be held responsible, and which
do not relate to his financial standing and credit rating, all other things
being equal, e.g. changes in loan markets, government decisions, war, nuclear
accidents or incidents that can be classified as events of force majeure, with
the result that the Lender is unable to obtain overseas loan capital for the
financing of this Agreement on similar terms as those anticipated on its
negotiation, the Lender may, following prior notification to the Borrower, call
in the balance of the loan with 60 days’ notice.  The Lender is not responsible
for any potential losses incurred by the Borrower in connection with such a
calling in of the balance.

 


13.       FURTHER PROVISIONS

 

Headings in this Agreement are solely for convenience and have no substantive
significance for this Agreement.

 

This Agreement is subject to the law of the Republic of Iceland. Any legal
proceedings in respect of this Agreement shall be conducted before the District
Court of Reykjavík.

 

The Lender may assign all or any of its rights and obligations hereunder, in
full or in part, to other financial institutions.

 

This Agreement is concluded in 10 numbered pages and in two copies, one to be
held each party.

 

In witness whereof, the parties have signed this Agreement in the presence of
witnesses to the correct date and signature.

 

 

Reykjavík, 12 March 2004

 

For the Board of Vetrargarðurinn ehf.

 

For Íslandsbanki hf.

 

 

In acceptance of the above in the capacity of

Guarantors:

 

For Íslensk erfðagreining ehf.

 

For deCODE genetics, Inc.

 

8

--------------------------------------------------------------------------------


 


ANNEX 1 – LOAN DISBURSEMENT APPLICATION

 

 

Íslandsbanki
Corporate Finance
Kirkjusandur 2
155 Reykjavík

 

 

[Place], [Date]

 

Subject:  Request for disbursement of loan.

 

With reference to Article 1 of the Agreement between [the Borrower] and
Íslandsbanki hf., dated [date] concerning a loan in the amount of [currency]
[amount]-, a request is hereby submitted, in accordance with the concluding
provisions of Article 1 of the Agreement, for the loan to be disbursed as
follows:

 

Loan [or part of loan] in [currency]:

 

Payment date:

 

[

]

Recipient of Disbursement:

 

[Name, Id. No., Address

]

Account No.

 

[

]

Receiving Bank

 

[

]

Explanation

 

[if appropriate

]

 

 

Respectfully,

 

9

--------------------------------------------------------------------------------


 


ANNEX 2 – FOREIGN CURRENCY ACCOUNTS

 

Foreign currency accounts for the payment of loans
when paying in foreign currency

 

Íslandsbanki hf.
State Reg. No. 550500-3530
Kirkjusandur 2
155 Reykjavík

 

DOMESTIC USD ACCOUNT

 

Branch

 

Acct. type No.

 

Number

 

Currency


 


 


 


 


 


 


 

500

 

38

 

119160

 

USD

 

OVERSEAS USD ACCOUNT

 

Currency

 

Bank

 

SWIFT code

 

Account number

 

 

 

 

 

 

 

USD

 

Chase Manhattan Bank, New York

 

CHASU33

 

544-7-21738

 

10

--------------------------------------------------------------------------------